Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 1 of 33 PageID #:
                                    10200


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                 )
                                           )
                Plaintiff,                 )
                                           )   No.: 4:15-CR-00404 HEA/NAB
  vs.                                      )
                                           )
 OSCAR DILLON, III, and                    )
 MICHAEL GRADY,                            )
          Defendant.                       )

                DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
                   MOTIONS TO DISMISS INDICTMENT

        Now come the defendants, by and through their undersigned attorneys, and

respectfully submit the following brief in support of their motion to dismiss

indictment:

                                 INTRODUCTION

        The government and its agents have engaged in a pattern of flagrant

misconduct during the investigation and prosecution of the defendants, Michael

Grady and Oscar Dillon. The government has done more than make one simple

mistake, it has repeatedly engaged in misrepresentations and obfuscation such that

the defendants’ rights have been violated. Not only did the government present

false information to a grand jury and include that false information in eight

affidavits for search warrants of Michael Grady’s cellular phones, the government

then represented to the court that it did not have the records from the pertinent

warrant that would expose their misrepresentations, when in fact two separate

agencies under the government’s direction had the missing historical records in
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 2 of 33 PageID #:
                                    10201


their possession. Despite having both toll records and historical cell phone records

that contradicted their cooperating witness, the government then presented

contradictory testimony of another cooperating witnesses, knowing that one of the

testimonies was and had to be false.

      Essentially, the government knowingly presented the testimony of two

cooperating defendants, CW-A and CW-B, to the grand jury, both of whom not only

contradicted each other, but were otherwise contradicted by historical cell phone

records the government had in their possession for months. This is inexcusable.

Such conduct, without a doubt, amounts to the type of flagrant conduct and pattern

of misconduct necessary to dismiss the indictment. Although the government

attempts to characterize its conduct as a simple mistake and a misunderstanding of

a word with plain meaning, the cumulative effect of the government’s behavior has

led to a due process violation and undermines the integrity of the judicial process.

The prejudice of this prosecutorial misconduct, as evidenced throughout the

evidentiary hearings, is irreparable and requires nothing short of dismissal.

                         GENERAL LEGAL BACKDROP

      Dismissal of an indictment is warranted, for prosecutorial misconduct, when

there is “flagrant misconduct” which actually prejudices a defendant. United Sates

v. Darden, 688 F.3d 382, 387-88 (8th Cir. 2012); see also United States v.

Wadlington, 233 F.3d 1067, 1074 (8th Cir. 2000) (finding that dismissing an

indictment due to prosecutorial misconduct is proper when there is “flagrant

misconduct” and “substantial prejudice” to a defendant’s rights. To meet this




                                          2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 3 of 33 PageID #:
                                    10202


burden, an individual seeking dismissal must show that: 1) the prosecutor’s conduct

was in fact improper; and 2) the conduct prejudiced the defendant’s right to Due

Process. United States v. Jones, 795 F.3d 791, 799 (8th Cir. 2015); See United States

v. Kouba, 822 F.2d 768, 744 (8th Cir. 1987) (dismissing an indictment due to

abusing the grand jury process “is appropriate only upon a showing of actual

prejudice” to the defendant). To that end, a violation of Due Process occurs when the

prosecutor’s conduct is so egregious” that it renders the defendant’s trial

fundamentally unfair. Stringer v. Hedgepeth, 280 F.3d 826, 829 (8th Cir. 2002).

“Absent demonstrable prejudice or substantial threat thereof” dismissal is not

warranted, even if the violation was deliberate. Wadlington, 233 F.3d at 1074.

      The Eighth Circuit has found, however, that there need be only “some

evidence of gross deception by the prosecutor” to dismiss an indictment for improper

grand jury conduct. United States v. Cady, 567 F.2d 771 (8th Cir. 1977) (emphasis

provided). While this Circuit has not expressly ruled what level of misconduct

warrants dismissal besides “gross deception” and intentional conduct, other Circuits

have addressed the issue. For example, the Third Circuit has held that “a pattern of

constitutional violations” on behalf of the prosecutor establishes that he acted

recklessly while prosecuting the defendant, and, therefore, engaged in “willful

misconduct” warranting dismissal of an indictment. Government of Virgin Islands v.

Fahie, 419 F.3d 249, 255-56 (3rd Cir. 2005) (joining the Ninth and Tenth Circuits in

finding willful misconduct warrants dismissing an indictment); see also United

States v. Kearns, 5 F.3d 1251, 1253 (9th Cir. 1993) (echoing the Eigth Circuits




                                           3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 4 of 33 PageID #:
                                    10203


“flagrant misbehavior and substantial prejudice” prosecutorial misconduct

analysis). Similarly, the Second Circuit has held that dismissal is warranted when

the prosecutor knowingly or recklessly misleads a grand jury as to an essential fact.

United States v. Lombardozzi, 491 F.3d 61 (2nd Cir. 2007). The Eighth Circuit has

also relied on and adopted Second Circuit precedent addressing claims that the

government knowingly presented perjured testimony to the grand jury regarding a

material issue to deliberations. See, e.g., United States v. Levine, 700 F.2d 1176,

1179-81 (8th Cir. 1983).

                                    ARGUMENT

       As detailed in Defendant Grady and Dillon’s motions to dismiss, replies to the

government’s responses to the motions to dismiss, and related filings, the specific

instances of misconduct by the government are not limited to the

misrepresentations and lengthy delay regarding Grady’s historical cell site cell

phone data. Grady and Dillon have also maintained that the misconduct of the

government and its agents similarly relates to the government’s requests for search

warrants, and the information presented to the grand jury.

  I.   Agent Burke’s Testimony Established That Multiple Agencies Were
       Working Together And Under Direction of the United States
       Attorney’s Office

       On February 4, 2016, FBI agent Brandon Burke sent an email to many, if not

all, of the law enforcement personnel working on the investigation. See Def. Ex. M

(Bates #MG/OD-E-00263-266). According to Agent Burke, he (and SLMPD Officer

Llewellyn) were the conduits to get all reports and discovery matters to the U.S.




                                           4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 5 of 33 PageID #:
                                    10204


Attorney’s Office. Additionally, Agent Burke informed the team - the most recent

development is “(now) subjects Dillon and Grady intentionally obstructing justice as

it relates to CW-A. More details on this matter can be briefed in person in lieu of

email.” Def. Ex. M. As of February 4, 2016, the only evidence the government had to

rely on in labeling and investigating Grady and Dillon as “targets” was the

February 2, 2016 proffer of CW-B and his now defunct story about a meeting that

occurred on “approximately January 10th or 11th, 2016” between CW-B, Grady, and

Dillon.

       Dillon and Grady were thereafter labeled as targets in multiple

CSS/PLW/GPS warrants issued on 2/5/16; 3/3/16; 3/8/16; 3/11/16; 5/5/16; 5/13/16.

See Gov. Ex. M-1. For example, the affidavits and applications for CSS warrants

asserted the government had probable cause to believe information relating to the

use of any cell phones by Dillon – “TARGET SUBJECT” – will lead to relevant

evidence in the investigation of allegations that TARGET SUBJECT and others are

committing the following offenses: conspiracy to distribute controlled substances,

conspiracy to commit money laundering, obstruction of justice, and unlawful flight

to avoid prosecution. See Def. Ex. L, pp. 2-3; MG/OD 892 1.

       Moreover, on 2/17/16, while fugitives like CW-A were still on the run,

government agents discussed how important it was to focus on targeting Grady and

Dillon. See Def. Ex. J; see also Tr. 8.22.18 at 154-55. Without any additional


1
  In the Application for the same 2/5/16 CSS warrant, AUSA Reilly asserts: “there is evidence
that Dillon - “TARGET SUBJECT” – has been and will be using cellular telephones in furtherance
of a criminal offense(s), namely: conspiracy to distribute controlled substances, conspiracy to
commit money laundering, obstruction of justice; unlawful flight to avoid prosecution.”


                                               5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 6 of 33 PageID #:
                                    10205


information implicating Dillon and Grady as “Targets” in the investigation, AUSA

Reilly scheduled a meeting for April 22, 2016, the purpose of which was, in part, to

figure out how to “get” Dillon and Grady. See Def. Ex. K; see also Tr. 8.22.18 at 155-

56.

 II.   Ryan Keep, Custodian of Records for Sprint, James Williams and
       Detective Corcoran Established That Both the FBI and the SLMPD
       had Downloaded the Historical Cell Phone Records.

       a. Ryan Keep Custodian of Records, Sprint

       Ryan Keep, custodian of records, established that two separate entities had

access to the Sprint Records the - FBI and the St. Louis Police Department, and

both served court orders on Sprint for those records. (Tr. 7.18.18, at 14). Mr. Keep

testified that when Sprint receives a legal demand, they review it to verify the dates

that are being requested. (Tr. 7.18.18, at 43). With respect to toll records, toll

records may be requested pursuant to a subpoena, and the dates of the records

requested must be listed in the subpoena. A subpoena requesting toll records must

be signed by a United States Attorney and not an agent. (Tr. 7.18.18, at 85). An

individual receiving toll records also receives a document containing instructions on

how to read the toll records. (Tr. 7.18.18, at 85). Someone receiving the toll records

contained in Defendant’s Exhibit on February 4, 2016 would be able to determine

that the individual using the cell phone was not in St. Louis on a particular date.

(Tr. 7.18.18, at 85).

       A switch always has the same dedicated towers from which it routes cell

phone calls. (Tr. 7.18.18, at 81). The switch identified by the number 209 covers an




                                            6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 7 of 33 PageID #:
                                    10206


area which includes Orlando, Florida, but not St. Louis, Missouri. (Tr 7.18.18, at

80). For the period of time of January 10th and January 11th 2016, Michael Grady’s

cell phone routed through the 209 switch, covering the Orlando, Florida area. (Tr.

7.18.18, at 82-84)

      With respect to the historical cell cite data, the historical cell records for the

dates in question were sent from Sprint to the FBI on February 10, 2016 at 9:06 am

and then again on the same day at 10:57 am to an individual named James. (Tr.

7.18.18, at 33). For the historical records provided to the FBI, (Gov. Ex. M-11) start

date is December 23rd, 2015—a date well before the February 5, 2015 start date

authorized by the warrant. (Tr. 7.18.18, at 50). A copy of the historical records was

also sent to the St. Louis police department. (Tr. 7.18.18, at 38). The government

never disclosed that a separate agency, the SLMPD, also had requested the

historical records and also had their own copy of those records in any of the

government’s filings in response to Grady’s Motion to Compel Production or either

defendants’ motions to dismiss.

      Government’s exhibit M-7 shows that the zip file sent from Sprint containing

three files, the GPS compliance letter, the subscriber information compliance letter,

and a historical call detail records with cell site information, was extracted, and all

three files were available in their extracted form on a St Louis Police Department

computer. (Tr. 7.18.18, at 56-58). The historical call detail records with cell site

information were downloaded onto a St. Louis Police Department computer on

February 6, 2016. (Tr. 7.18.18, at 58)




                                           7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 8 of 33 PageID #:
                                    10207


          Sprint only sends records that are available at the time that the request is

made. (Tr. 7.18.18, at 99). Once a file becomes available from Sprint to download, a

user can download the file as many times as he or she would like. (Tr. 7.18.18, at

56). If a historical record document sent from Sprint contained a shorter time period

than what had been sent originally from Sprint, someone would have edited the

documents after being sent from Sprint. (Tr. 7.18.18, at 101).

      b. James Williams, Telecommunications Specialist, FBI

          James Williams testified that he served the warrant and order in question

on Sprint on February 9, 2016. (Tr. 8.21.18, at 40). According to Mr. Williams,

when he first receives a warrant and order, he has to read through the order to

determine what data to request. Mr. Williams believed he received the order from

Detective Michael Betz. (Tr. 8.21.18, at pg 41).

          Mr. Williams took directions from the agents who presented him with the

signed warrants and orders. If the agents only wanted certain things, even if the

warrant authorized more, Mr. Williams would only request those certain things. If

the agents told him specifically not to request records, he would not request them

from Sprint. (Tr. 8.21.18, at 42-43).

          When Sprint has records available for a requestor to download, they send

an email notification indicating that there are records to download. Mr. Williams

did not search his emails to determine if or when Sprint sent that email to him. (Tr.

8.21.18, at 62). When Mr. Williams downloads the records available from Sprint,

they are downloaded as a zip file that contains all of the records Sprint is making




                                          8
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 9 of 33 PageID #:
                                    10208


available for download. Mr. Williams is not able to download the records that are

made available in a piecemeal fashion. (Tr. 8.21.18, at 84).

          The L-Site is used to download the compliance letters, the historical cell

site records, and the subscriber information. (Tr. 8.21.18, at 87). Those are the

records that would be contained in the zip file available to download from the L-

Site. (Tr. 8.21.18, at 48). With respect to the records in questions, Mr. Williams did,

in fact, request the call detail records with cell site location. (Tr. 8.21.18, at 48).

This testimony is in direct opposition to Williams’ sworn affidavit in which he states

that he did not request the Call Detail Records with Cell Site, even though the

warrant authorized him to make that request. (Gov. Ex. M-3, para 5).

          On February 10, 2016, when the records became available, Mr. Williams

downloaded the historical cell site records, the subscriber information, and the

Sprint letter. (Tr. 8.21.18, at 25, 103). Although Mr. Williams downloaded the

records on February 10, 2016, he did not pass them along to anyone. (Tr. 8.21.18, at

103). Mr. Williams testified that he would only forward the information on if the

agents specifically requested it. (Tr. 8.21.18, at 38). If the records are not

specifically asked for by an agent working the case, he had no reason to forward

them. (Tr. 8.21.18, at 29). This testimony directly contradicts Mr. Williams’

affidavit, in which he states “[I]t has been my practice after downloading documents

from Sprint, to send the documents to the case agent by email.” (Gov. Ex M-3, para.

15).

          On February 10, 2016 when the files were ready to be downloaded, they




                                             9
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 10 of 33 PageID #:
                                     10209


 would have only contained historical cell phone records, not prospective cell phone

 data. (Tr. 8.21.18, at 95). Mr. Williams believed that he had only requested call

 detail records going back as far as February 5, 2016. (Tr. 8.21.18, at 34). According

 to Mr. Williams’ affidavit, during his November 8, 2017 conversation with Sprint,

 Sprint advised that the records had already been downloaded, but could not advise

 who had downloaded the records. (Gov. Ex. M-3).

            Mr. Williams recalled receiving a second copy of the compliance letter

 from Sprint in August or September when he asked them to resend everything

 Sprint had provided via the L-Site. (Tr. 8.21.18, at 87). He received a third copy of

 the letter in November when he first “learned” he could change his parameters to

 download the originally provided zip file. (Tr. 8.21.18, at 88). Mr. Williams claimed

 that whatever documents he had on his computer with respect to this case were

 somehow deleted from his computer. (Tr. 8.21.18, at 28). Contrary to Mr. Williams’

 precarious circumstances, SLMPD Officer Betz testified that he would doubt that

 any SLMPD officer would just delete cellular records received in response to a

 warrant because no one from the department asked for a copy of them. (Tr. 8.22.18,

 at 220).

            Mr. Williams also established that the GPS prospective data and the

 historical records come in two different forms. The prospective data is a constant

 stream of information being sent from Sprint to the requester. (Tr. 8.21.18, at 17-

 18). The prospective data is received by the FBI in a dedicated system at Quantico,

 while the historical records are kept in a separate system. (Tr. 8.21.18, at 61). The




                                           10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 11 of 33 PageID #:
                                     10210


 historical cell records are one document that is made available for download from

 the L-Site while an email notification of the availability of the download is

 simultaneously sent to the requestor. (Tr. 8.21.18, at 17-18).

           At some point Mr. Williams became aware that there was a request for

 historical cell phone records. (Tr. 8.21.18, at 18). The first time he was asked to look

 for these historical records was in August 2017. (Tr. 8.22.18, at 25). Mr. Williams

 was directed by his supervisor to look for the records specifically relating to

 historical cell site location data. (Tr. 8.22.18, at 14). Yet, Mr. Williams only searched

 the system containing the prospective cell phone records and only provided the

 prospective cell phone data, even though he was aware that the defense had

 requested historical cell phone data. (Tr. 8.21.18, at 19, 28). From August 2017

 through November 8, 2017, Mr. Williams did not conduct any other searches for

 historical cell records, did not speak with SLMPD Officers regarding the duplicate

 warrant he was aware they had served on Sprint, or attempt to reach out to a

 Sprint/L-Site representative. It was not until November of 2017 that Mr. Williams

 claims he first determined that the FBI had access to the pertinent historical cell

 phone data. (Tr. 8.21.18, at 29). Mr. Williams’ testimony was contradicted by his

 own affidavit. See Gov. Ex. 3 (Mr. Williams states that the records he obtained from

 Sprint verified that he had only requested call detail records with cell site from

 February 5, 2016 to March 20, 2016).

           Government’s exhibit M-6A, according to Mr. Williams, contains the

 initial cell phone information provided to the defense that was received from Sprint




                                            11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 12 of 33 PageID #:
                                     10211


 pursuant to the Precision Location Warrant, including the cell site documents. (Tr.

 8.21.18, at 18). Mr. Williams’ supervisor verbally instructed him on what specific

 files to download, and those were the only files he downloaded. (Tr. 8.21.18, at 74);

 see Def. Ex. B (MG/OD-E-490-492) (In an 8/31/17 email, Mr. Williams states: “I

 have downloaded what Reisig told me too. It was PLI and cell site for the one and

 prtt for the other. It is ready to go.”).

           Mr. Williams was responsible for naming the files on the discovery disc

 that contained the cell phone data requested by the defense. See Gov. Ex. 6. These

 files were downloaded straight from the FBI’s internal system. The labels were

 chosen based on the date ranges that Mr. Williams used to search the FBI’s system

 for the cell phone data requested by the defense. (Tr. 8.21.18, at 66). The file that

 contained the cell site events was labeled 12/22/15-3/1/16, which was a longer date

 range than what he had actually requested from Sprint. (Tr. 8.21.18, at 69-70).

           With respect to the affidavit presented to this Court, Mr. Williams

 testified that he created this affidavit together with Mr. Craig Severson, the Chief

 Division Counsel. (Tr. 8.21.18, at 75). A number of drafts of Mr. Williams’ affidavit

 were passed between AUSA Reilly, Craig Severson, and Daniel Reisig with notes on

 what to change in Mr. Williams’ affidavit. However, there is no evidence or emails

 from Mr. Williams indicating that he was adding or subtracting information from

 the affidavit. Similarly, there are no emails or other evidence that Mr. Williams

 ever weighed in on the accuracy or inaccuracy of the changes proposed by other

 government officials who were not sworn to the contents of his affidavit. (Tr.




                                             12
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 13 of 33 PageID #:
                                     10212


 8.21.18, at 76-82). When asked whether there was anything in his affidavit that he

 did not feel was accurate, he reaffirmed the truthfulness of his affidavit, despite

 repeatedly testifying contrary to what was contained in the affidavit. (Tr. 8.21.18, at

 111).

           SLMPD Officer Betz forwarded three February 5, 2016 warrants,

 applications, and affidavits for PLW/CSS records to SLMPD for service and to FBI

 for service. (Tr. 8.22.18, at 170). SLMPD Detective Corcoran served the legal

 demand in question on Sprint. (Tr. 2.7.19, at 6). The warrant and order were

 received by Sprint at 5:28 pm on February 5, 2016. (Tr. 2.7.19, at 10). In making

 these kinds of requests pursuant to warrants, Detective Corcoran always requests

 three things: GPS location of the phone, subscriber information for the phone, and

 call detail records with historical cell site information. (Tr. 2.7.19, at 7). He requests

 the historical records every time because, typically, officers need phone numbers

 from the historical documents to assist them in locating a phone, or the user of a

 phone number, throughout the investigation. (Tr. 2.7.19, at 43). The historical

 records are pertinent to every investigation. (Tr. 2.7.19, at 44). Detective Corcoran

 went on to explain that the historical records can help investigators determine

 where a suspect has been in the past, revealing certain patterns of behavior that

 could uncover a particular place where someone may be found. (Tr. 2.7.19, at 79).

           Detective Corcoran acknowledged that after Sprint addresses the legal

 demand, they send an email saying that the legal demand is ready to retrieve and

 they provide the historical cell phone data, subscriber information and call tolls.




                                            13
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 14 of 33 PageID #:
                                     10213


 (Tr. 2.7.19, at 16, 54). Once a demand is received, processed and the records are

 available for download, the system on the user’s end shows an icon with a folder and

 a green arrow pointing down to the folder. (Tr. 2.7.19, at 10). If the information has

 been downloaded, the icon changes to a picture of a folder with a much fainter green

 arrow. (Tr. 2.7.19, at 29). In order to begin the real-time tracking of a cell phone, an

 individual has to return to the L-Site and manually type in a place where the real

 time data will be sent to, as well as set up the frequency with which the information

 will be sent. If the user does not go back to the L-Site after the order is

 implemented, the user will not receive the precision location information. (Tr.

 2.7.19, at 22).

           The GPS or active location of the phone started occurring on February 6,

 2016 around 1:15 am. (Tr. 2.7.19, at 13). This is the prospective location data that is

 provided by Sprint every 15 minutes during the period authorized by the warrant.

 (Tr. 2.7.19, at 13-14). Detective Corcoran stayed up late to input the order into the

 L-Site to make sure that SLMPD was receiving the data immediately. (Tr. 2.7.19,

 at 19).

           The historical cell site data file from Sprint came in one complete file and

 contained data starting January 7, 2016. (Tr. 2.7.19, at 14, 35). Once the file is

 received, it can be edited by the user. (Tr. 2.7.19, at 36). Information can be deleted

 from the spreadsheet that is received from Sprint (Tr. 2.7.19, at 36), however,

 Detective Corcoran conceded that it would be unlawful for any detective to

 manipulate the data. (Tr. 2.7.19, at 37).




                                             14
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 15 of 33 PageID #:
                                     10214


           Detective Corcoran could not recall if he downloaded the historic cell site

 information prior to November 2017. (Tr. 2.7.19, at 22). Whereas, out of an

 abundance of caution, Officer Betz asked Detective Corcoran to pull the historical

 cell site data SLMPD had because he knew they had them. (Tr. 8.22.18, at 238).

 Detective Corcoran verified that the historic records were in fact in the “packet,”

 and placed the records into a shared drive that people in the St. Louis police

 department use. (Tr. 2.7.19, at 23). Detective Corcoran and AUSA Reilly sat down

 together and contacted Sprint to determine when the historic records had been

 downloaded by SLMPD. (Tr. 2.7.19, at 80-81). Importantly, the government

 submitted documents responsive to Defendants’ Motions to Dismiss after November

 of 2017, yet, they never once disclosed that the SLMPD had their own copy of the

 historical records. (See Government’s Response, Dkt. #1410).

           The records available to the SLMPD from Sprint were contained in a zip

 file labeled 2016-029034. (Tr. 2.7.19, at 45). That file was downloaded onto a

 SLMPD TAG unit computer (Tr. 2.7.19, at 45, 46), where “(7)” was amended to the

 end of the file name. (Tr. 2.7.19, at 48). Other people in the TAG unit had access to

 the TAG computer and to the L-Site in 2016 (i.e.: Sergeant Marcos Silva and

 Detective Michael Reeves. (Tr. 2.7.19, at 49). Only those two individuals and

 Detective Corcoran were authorized to use the computer that could access the L-

 Site, however, Detective Corcoran did not discuss with either of those two

 individuals whether they had previously accessed the historical cell records in

 question. (Tr. 2.7.19, at 50). Once the records were downloaded, presumptively for




                                           15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 16 of 33 PageID #:
                                     10215


 the seventh time, Detective Corcoran placed the records into a shared drive. (Tr.

 2.7.19, at 51). The members of the intelligence division, around 40 people, had

 access to that shared drive. (Tr. 2.7.19, at 51).

III.   Officer Betz’s Testimony Established that the Government Made
       False Misrepresentations to the Court

           St. Louis Metropolitan Police Officer Betz did not believe that the

 members of SLMPD’s TAG unit would simply delete phone records received in

 response to a Warrant if no one from the department had requested them. (8.22.18

 Hr. Tr., p. 220). In contrast, James Williams testified that whatever documents Mr.

 Williams had on his computer with respect to this case were deleted from his

 computer. (Tr. 8.21.18, at 28).

       On February 4, 2016, FBI agent Brandon Burke sent an email to many, if not

 all, of the law enforcement personnel working on the investigation. See Def. Ex. M

 (Bates #MG/OD-E-00263-266). According to Agent Burke’s e-mail, he (and SLMPD

 Officer Llewellyn) were the conduits to get all reports and discovery matters to the

 U.S. Attorney’s Office 2. Def. Ex. M. In that same e-mail, Agent Burke went on to

 inform the team the most recent development “is (now) subjects Dillon and Grady

 intentionally obstructing justice as it relates to CW-A. More details on this matter

 can be briefed in person in lieu of email.” Def. Ex. M.

       Hours later, Officer Betz sent an e-mail to Agent Burke and FBI agent

 Edward Heppermann requesting the toll and subscriber information for a phone


 2
  Remarkably, Agent Burke did not receive, review, or request the cellular records
 SLMPD and the FBI received from Sprint nor the subpoenaed toll records Agent
 Betz had specifically requested.


                                            16
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 17 of 33 PageID #:
                                     10216


 number associated with Grady, and a number associated with CW-C. Def. Ex. M. In

 response, FBI Agent Hepperman asked SLMPD Officer Betz how long he wanted on

 the tolls and what provider. Ultimately, Officer Betz requested 60 days, dating back

 to at least December 2015. Later that day, DEA agent James Gaddy forwarded

 Grady’s toll records to SLMPD Officer Llewellyn and SLMPD Supervisor William

 McDonough. See Def. Ex. A (Bates #MG/OD-E-00551-00552).

         At the hearing, Officer Betz testified that at a meeting that encompassed

 numerous people, members of the FBI and USAO, they were verbally informed of

 an issue with historical cell site data maintained by the FBI, so he initiated a

 search for the data he knew they had access to. (Tr. 8.22.18, at 194). Officer Betz

 searched the FBI systems and located the subpoena and toll data for Grady’s cell

 phone records. On August 31, 2017, Officer Betz emailed members of the team,

 including DEA Agent James Gaddy, FBI Agent Reisig, and Assistant U.S. Attorney

 Michael Reilly, and informed them that of the results of his search: Grady’s tolls

 and subscriber data were received on 2/17/16 and contained data from 11/1/15

 through 2/3/16; Officer Betz also referenced the 2/5/16 federal CSS warrant and

 indicated he needed more information. See Def. Ex. B (Bates #MG/OD-E-00490-

 492).

         While Officer Betz testified that he had not reviewed, received, or requested

 the results of the subpoenaed toll records that he has specifically requested via

 email, he did acknowledge that other investigators reviewed the toll records, shared

 the information with Officer Betz, and provided him a common call analysis from




                                           17
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 18 of 33 PageID #:
                                     10217


 that information. (Tr. 8.22.18 at 188). Officer Betz further admitted that he relied

 on that information in authoring and obtaining the 2/5/16 PLW warrant for Grady’s

 cell phone. Id.

       In an attempt to explain his inability or failure to request the historical cell

 site records that he knew SLMPD had in August 2017, Officer Betz claimed that he

 believed the FBI was taking the lead on producing the historical cell site data. (Tr.

 8.22.18 at 176). On August 31, 2017, however, Officer Betz sent an email to the

 investigative team, including FBI agents, and referenced his search for records

 pertaining to the 2/5/16 federal CSS warrant and indicated he needed more

 information. Def. Ex. B. Contrary to James Williams’ testimony and affidavit,

 Officer Betz testified that, subsequent to his August 31, 2017 email, he was not

 contacted or informed of an issue regarding the historical cell site records until

 November 2017. According to Betz, it was at that time that he took it upon himself

 – out of an abundance of caution – to obtain the historical cell site records he knew

 SLMPD had. However, even after SLMPD Officer Corcoran downloaded those

 records to a shared file, Officer Betz waited another 10 days before sharing them

 with Officer Llewellyn and the USAO. Curiously, the 10 days that passed between

 the download of the historical records to a shared file and sharing them with the

 USAO, was due to Officer Betz’s desire to ensure the records were “in a format the

 government wanted it.” (Tr. 8.22.18, at 178, 198, 227, 236). Ironically, Officer Betz

 could not recall who he spoke with at the USAO regarding the format of those

 records during that period of delay.




                                           18
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 19 of 33 PageID #:
                                     10218


       Furthermore, three cell site simulator warrants were issued on February 5,

 2016 for targets: Grady, Dillon, and CW-C under 16MJ7058, 16MJ7059, and

 16MJ7062, respectively. See Gov. Ex. M-1. SLMPD Officer Betz authored all three

 warrants. The language used in each of the three CSS warrants and applications for

 warrants is substantially similar. Officer Betz testified that he forwarded the

 warrant to SLMPD for service and to FBI for service. (Tr. 8.22.18, at 170). At the

 hearing, Officer Betz claimed that he had SLMPD Officer Corcoran execute the

 warrant to Sprint on 2/5/16, because Officer Betz knew FBI Agent James Williams

 did not work past 5:00p.m. and, therefore, would not return to execute the warrant

 until Monday, 2/8/16. (Tr. 8.22.18 at 206). Once again, Officer Betz could not recall

 whether he told Williams that an SLMPD technician had executed the same

 warrant a couple days earlier, or whether he (Betz) ever followed up on the return of

 the materials sought in the CSS/PLW/GPS warrants that he had authored. (Tr.

 8.22.18 at 206, 213, 217).

       On March 17, 2017, a return was filed with the court for all three warrants.

 Gov. Ex. M-1. A return is filed with the court in order to inform the court that the

 CSS/PLW/GPS warrant was executed, whether it was successful, and what was

 obtained. (Tr. 8.22.18 at 217). Although the affiant typically fills out the return,

 Officer Betz could not recall if he had filed the return or if he had seen the contents

 of the aforementioned returns. Id.

       Specifically, as it relates to the sworn affidavit in support of a CSS warrant

 for Dillon, Officer Betz swore and affirmed to the court that he believed that Grady,




                                            19
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 20 of 33 PageID #:
                                     10219


 Dillon, and CW-C compartmentalized the use of their cell phones to maintain

 contact with CW-A. See Def. Ex. L (16 MJ 7059 – Bates# MG/OD00857-904), p. 885.

 When asked what evidence or information he had received that justified his

 affirmations that Dillon ever used a phone to have contact with CW-A, Officer Betz

 testified as follows:

        “In my opinion, is that page 4, that both Grady and Dillon act together
        and Grady and Terry have cell phones, and since Grady and Dillon are
        acting together, that it is my belief Dillon would also have a cell phone
        to contact him (CW-A).” (8.22.18 Hr.Tr., p. 223)

        Although Betz claimed that, as of February 5, 2016, the government had

 information that Grady had contact with CW-A and believed that the PLI/CSS

 warrants would help them to identify if there was a covert cell phone Grady was

 using to contact CW-A, the evidence collected as a result of the warrants failed to

 establish the same. The government did not produce any discovery or present any

 evidence relative to the returns filed with the court pertaining to the numerous

 PLW/CSS/GPS warrants issued for the purpose of obtaining information on Grady

 and/or Dillon. Despite the lack of additional support for CSS/PLW/GPS warrants for

 Grady and Dillon’s cellular phones, the government continued to request and obtain

 warrants to continuously monitor and collect cell phone data of Grady and Dillon.

        The government had absolutely no information that Dillon had cellular

 contact with CW-A, CW-B, or CW-C, yet they continued to swear and attest that

 they had probable cause to request, obtain, and monitor any cellular devices

 believed to be associated with Dillon. Ultimately, neither the affirmations contained

 in the search warrant applications or affidavits, nor the evidence collected from the



                                           20
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 21 of 33 PageID #:
                                     10220


 execution of those warrants corroborated or affirmed the government’s “suspicions”

 that Dillon was involved in any criminal activity. Officer Betz was right about one

 thing, the government obtained PLW/CSS/GPS warrants for phones associated with

 Dillon simply because Dillon was an associate or had associations with Grady, and

 the government has reason to believe that CW-A and Grady both had cell phones,

 and communicated through cell phones.

 IV.   Agent Gaddy’s Testimony Established That The Government
       Knowingly Presented False Evidence To The Grand Jury

       Agent Gaddy testified regarding the interviews of CW-B which took place on

 January 29, 2016 and February 2, 2016. See Transcript of Proceedings, August 22,

 2018 (“Tr. 8.21.18”), at 78-79; see also Government Exhibit M-12. Present at those

 interviews, among others, were Agent Gaddy, Agent Lanham, Detective Lewellyn,

 and the prosecuting attorney in the instant matter. Id. In conjunction with

 Government Exhibit M-12, Agent Gaddy testified that CW-B informed all of the

 individuals present at the interviews that on approximately January 10th or 11th,

 Mr. Grady and Mr. Dillon met with CW-B. Id. at 80. This meeting, as this Court

 knows, is the crux of the allegations against the two defendants. Additionally,

 Agent Gaddy testified that CW-B had told them that he had also met with CW-A on

 either January 10 or 11, 2016. Id. at 80. Agent Gaddy further testified that CW-B

 informed the agents that later that same day, either January 10 or 11, he once

 again met with Mr. Grady and Mr. Dillon. Id. at 80-81. Agent Gaddy agreed that

 regardless of the “approximate” language of these dates, as the government has

 continuously harped on, that all of these meetings had to have taken place prior to



                                          21
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 22 of 33 PageID #:
                                     10221


 January 13, 2016. Id at 82.

          Agent Gaddy also testified regarding the interviews of CW-B which took

 place on in July 2016 and November 2016. See Tr. 8.21.18, a 90, 95. The initial

 interview of CW-A took place at the time of his arrest with Agent Gaddy and Agent

 Betz present. Id. at 91. During this interview, the agents asks CW-A “if anyone

 directed or assisted him in fleeing the St. Louis area” to which CW-A responded

 “nobody helped him.” Id. at 92-93. In reference to Mr. Grady and Mr. Dillon, CW-A

 merely referred to them as “crooks, they just want the dope man’s money. . . that

 the paralegals filed paperwork on his behalf.” Id. at 93. Agent Gaddy further

 clarified that CW-A never stated that Mr. Grady or Mr. Dillon ever “advised him to

 go anywhere”, never “aided and abetted him for going anywhere”, never

 “encouraged him to go anywhere”, and “never consulted them to go anywhere”. Id.

 at 93.

          The next interviews with CW-A took place on November 14 and 15, 2016. See

 Tr. 8.21.18, at 95; see also Gov. Ex. M-13. During these interviews, many of the

 same individuals were present as those present during the interviews of CW-B,

 including Detective Lewellyn, Agent Lanham, Agent Gaddy, and the prosecuting

 attorney in this matter. Id. Agent Gaddy testified that during these interviews

 CW-A informed the individuals that he only flew back to St. Louis “early in the

 morning of the round up.” Id. at 96. This was on January 13, 2016. Id. This

 meant that CW-B was in “Dallas prior to January 13th”. Id.

          At this point it becomes clear that the recollections of CW-A and CW-B are




                                            22
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 23 of 33 PageID #:
                                     10222


 wholly inconsistent with one another. Simply put, it is impossible that CW-A could

 have met with CW-B prior to January 13, 2016. Agent Gaddy, himself, agreed:

       Q.     You testified earlier that CW-B told you that he had to have met
              with [CW-A] prior to January 13th based on the series of
              events that were outlined?

       A.     Correct

       Q.     You remember saying that?

       A.     Correct.

       Q.     So based on what CW-A is telling you, and based on what CW-B
              is telling you, both of those cannot be true at the same time?

       A.     Correct.

       Q.     And neither one of them is corroborated by the other; is that
              correct?

       A.     That’s correct.

                                    *   *        *

       Q.     Besides your conversations with CW-B, besides your
              conversations with CW-A, besides the phone records, any phone
              records that you got during your investigation, was there
              anything else or anyone else telling you that Mr. Grady and Mr.
              Dillon met with CW-B or CW-A on or about January 10th [or
              11th], 201[6]?

       A.     No.

 See. Tr. 8.21.18, at 97, 99-100.

       To get to the root of the pattern of government misconduct, this Court must

 juxtapose the statements given by both CW-A and CW-B not only with one another,

 but with what the evidence in this matter has continuously shown; and that is a

 pattern of not only reckless conduct, but willful misconduct. While it is surely not



                                            23
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 24 of 33 PageID #:
                                     10223


 anomalous that two individuals give conflicting statement to government agents

 during their interviews, it is undoubtedly “flagrant misbehavior” to present both of

 these witnesses to the Grand Jury. See Kearns, 5 F.3d at 1253.

       At the conclusion of the evidentiary hearing regarding the instant motion to

 dismiss, this Court took judicial notice of the grand jury testimonies of CW-A and

 CW-B. During their respective grand jury testimonies, both witnesses testified

 consistently with what they had previously told agents and, still, contradictory with

 one another. In essence, the government presented two witnesses before the grand

 jury whose recollections were “not corroborated” by one other, and both of which

 “cannot be true.” See Tr. 8.21.18, at 71. Without a doubt, this lends to there being

 “some evidence of gross deception by the prosecutor” before the grand jury,

 considering that he was only present during the interviews that CW-A and CW-B

 contradicted each other during.

       What is more, the phone records that the government had in their possession

 prior to presenting evidence to the grand jury further contradicted the evidence that

 was presented to the grand jury. Agent Gaddy testified that on February 3, 2016 he

 served a subpoena to Sprint requesting records for phone numbers associated with

 Mr. Grady. See Tr. 8.21.18, at 84. Among those numbers was 314-766-2083. Id.

 The records requested in this subpoena were specifically for “historical tolls” as they

 were requested for January 4, 2016 through February 4, 2016. Id. at 85. Agent

 Gaddy further testified that he forwarded these “historic toll” records to Detectives

 McDonough and Lewellyn on February 4, 2016. Id. at 85-87; see also Defense




                                           24
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 25 of 33 PageID #:
                                     10224


 Exhibit D; see also Government Exhibit M-14.

       These “historic tolls” that were forwarded by Agent Gaddy to two other

 investigating detectives who had been working in conjunction with the

 United States Attorney’s Office investigation of Mr. Dillon and Mr. Grady,

 contained a column that was labeled as “NEID” which Agent Gaddy knew to be a

 cell phone tower identified. See Tr. 8.21.18, pgs. 87-89. For the sake of forgoing

 repetitiveness, this Court is well aware of the meaning of NEID. Several witnesses

 testified as to the meaning and accuracy of the NEID number associated with an

 outgoing call. Their testimony established two facts. First, that the NEID

 associated with the St. Louis area cannot be routed through the same NEID

 associated with the central Florida area. And second, that the calls made from Mr.

 Grady’s phone on January 10 and January 11, 2016 could not have been made

 anywhere near the St. Louis area as they were routed through the NEID associated

 with central Florida.

        This presents a subsequent issue in regard to the testimony presented by the

 government to the grand jury. Not only did they present testimony of two witnesses

 that completely contradicted each other, they were in possession of phone records

 that contradicted the testimony of at least one of those witnesses. In fact, Agent

 Gaddy agreed that these phone records that unimpeachably showed that Mr. Grady

 could not have been near St. Louis on January 10, 11, and part of January 12, 2016

 were in the possession of the government in “February 2016”, “during the

 interviews of CW-A”, “during the interviews of CW-B”. and “while these witnesses




                                           25
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 26 of 33 PageID #:
                                     10225


 were being presented to the grand jury.” See Tr. 8.21.18, pg. 142. As it relates to

 Mr. Dillon, there was not a single called placed between him and CW-A or CW-B.

       In all, Agent Gaddy’s testimony alone shows that Mr. Grady and Mr. Dillon

 were unduly prejudiced by the governments misconduct. This misconduct was both

 “flagrant” and “substantial” as it related to the presentation of evidence to a grand

 jury during which time Mr. Grady and Mr. Dillon would not have an opportunity to

 defend themselves. While they acknowledge that the government is under no

 obligation to present exculpatory evidence; they are surely prohibited from

 presenting evidence that not only misleads the grand jury, but to which the

 government is in possession of direct, contradictory evidence. Based on their

 interviews of CW-A and CW-B, along with the phone records that were specifically

 requested and, in their possession, beginning on February 4, 2016, it is clear that at

 least one of them was lying, yet both were produced before the grand jury

  V.   The Government Made Similar False Misrepresentations To This
       Court In Its Filings

       Aside from making false representations to the Grand Jury that returned an

 indictment against Mr. Grady and Mr. Dillon, the government in this case made

 representations to both this Court and the defense through their filings in response

 to the defendants’ motions to compel and motions to dismiss. These

 misrepresentations became clear through the testimony of many of the witnesses

 who testified over the court of the four-day hearing. While this may not, in and of

 itself, present an independent basis for dismissal, prosecutorial misconduct can also

 be established by the government making similar false misrepresentations to the



                                           26
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 27 of 33 PageID #:
                                     10226


 court and the defendants in its filings and disclosures. See United States v. Dollar,

 25 F.Supp.2d 1320 (N.D. Ala. 1998).

       In Dollar, the government engaged in a wide range of misconduct, including

 misrepresenting in its supplemental bill of particulars that an associate acted as an

 agent for another when it had in its “exclusive possession” a sworn statement that

 the associate was acting for himself. Id. at 1331-32. The government made similar

 misrepresentations in other filings which caused the court to “question whether [the

 prosecution] has proceeded in this case in good faith.” Id. at 1332. It had in its sole

 possession over ten witness statements that contradicted what the government’s

 disclosures alleged they stated. Id. at 1327. The defense had consistently requested

 Brady and exculpatory evidence under Rule 16, and the government had “trampled”

 the defendants’ constitutional rights by disclosing “as little as possible, as late as

 possible.” Id. Due to the prejudice the defendant suffered, the charges against him

 were dismissed with prejudice. Id. The same should be done here.

       A.     Misrepresentations Regarding Cell Phone Records

       The FBI mistakenly represented to Reilly that FBI not in possession of the

 cell site data. (Dkt. #1410, p. 21). On November 15, 2017, James Williams learned if

 he selected call detail records with cell site, and limited the records to begin on date

 warrant issued, FBI would still receive records prior to date of order. (Dkt. #1410, p.

 21). However, Detective Corcoran testified that the parameters on his computer had

 always been set to their maximum, to view requests made up to three years

 previous. (Tr. 2.7.19, at 77-78).




                                            27
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 28 of 33 PageID #:
                                     10227


            Contrary to the government’s position in their Response to Defendant

 Grady’s Motion to Compel Production of Cellular Telephone Data that the

 government nor its agents did not request the historical cell site information

 (Government’s Exhibit M-6F, para. 7), not only did the FBI receive multiple copies

 of the records on different occasions, but a separate agency, the SLMPD, also

 implemented the same order and was in possession of their own copy of the

 historical cell site data responsive to warrant 4:16 MJ 7061 SPM. Despite sitting

 down personally with Detective Corcoran when he called Sprint to discuss the

 historical cell records, AUSA Reilly never disclosed in any of the government’s

 filings that the SLMPD was also in possession of these records.

       B.      General Misrepresentations

       CW-A absconded from the Eastern District of Missouri in January 2016 as

 specifically directed by Dillon and others. See Government’s Response (Dkt. #1410),

 p. 3. CW-A confirmed that within days he fled to Dallas, Texas. (Dkt. #1410, p. 12).

       CW-B statement that on approximately January 10th or 11th, 2016, Grady

 and Dillon began to contact CW-B, in an effort to provide information o CW-A about

 an indictment. CW-B told investigators that on the date of the arrests, January 13,

 2016, Grady returned to his house with a copy of the indictment. CW-B said on

 January 14th or 15th, 2016, Grady and Dillon arrived at his home and said they had

 been at the courthouse. (Dkt. #1410, p. 6).

       C.      Purposeful Misrepresentations Regarding Evidence Relative to
               Dillon vs. Grady

       The government has inexcusably intermingled Dillon with any and all



                                           28
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 29 of 33 PageID #:
                                     10228


 alleged criminal activity in which the government has alleged Grady may or may

 not have been involved. In countless filings, multiple in-court representations, and

 in affidavits in support of warrants pursued in this matter, the government uses the

 phrase “Dillon and Grady”, despite the fact that the evidence on which the

 government relies makes no mention of Dillon’s involvement.

       While agents were meeting with CW-B on January 29, 2016, his phone

 received an incoming call from Grady’s phone. CW-B was directed not to answer. In

 its filings the government maintains that this call to CW-B on the date of his arrest

 is “strongly corroborative of CW-B’s statements regarding the relationship between

 CW-B, CW-A, and “Grady and Dillon”.” (Dkt. 1410, p. 5). Evidence elicited at the

 hearing definitely established that there were no telephonic communications

 between Dillon and CW-A, CW-B, or CW-C. Fact that on January 13, 2016, Grady’s

 phone activated a tower that could include Applebee’s is consistent w/ CW-A’s

 assertion he met “Dillon and Grady” at an Applebees. (Dkt. #1410, p. 18).

       CW-B said he met Grady and Dillon near Delmonico’s diner on January 17,

 2016, the purpose of meeting was to deliver $10,000 to “Grady and Dillon.” (Dkt.

 #1410, p. 6). CW-A successfully directed CW-B to deliver $10,000 in drug proceeds

 to Defendant Grady. (Dkt. #1410, p. 3). CW-A said he directed CW-B to pay “Grady

 and Dillon” an additional $10,000 following his flight to secure Grady’s and/or

 Dillon’s services and obtain an attorney through Grady and Dillon. (Dkt. #1410, p.

 12). When CW-A was in Texas, he directed CW-C to contact CW-B and instruct CW-

 B to pay $10,000 to his lawyer (Grady). (Dkt. #1410, p. 13). Additionally, the




                                          29
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 30 of 33 PageID #:
                                     10229


 following are a non-exhaustive list of instances where the government engaged in

 the same sort of instances where the government engaged in artistic license to drive

 home facts that are simply not supported and contrary to the evidence in the

 instant matter:

    •   January 29, 2016 text message from Grady’s phone to CW-C (“they locked up

        CW-B 2day from down on cottage, do”), government asserts corroborates

        investigation in relation to advise, counsel, and encouragement by “Grady

        and Dillon” to CW-A to abscond. (Dkt. #1410, p. 9).

    •   CW-A contacted Grady following Antonio Washinton’s arrest. CW-A paid

        “Grady and Dillon” money to continue to obtain information and for other

        matters. (Dkt. #1410, p. 10).

    •   Following Jordan’s August 27, 2015 indictment, CW-A paid money to “Grady

        and Dillon”. (Dkt. #1410, p. 11).

    •   On January 13, 2016, CW-A met Dillon at the Golden Pancake House, and

        the two traveled to Applebee’s and met Grady. “Grady and Dillon” stated

        words to the effect that CW-A needed to get lost. “Grady and Dillon” stated

        words to the effect that CW-A needed to go far away for 18 months – 2 years.

        “They” explain it would be better for CW-A to stand alone. (Dkt. #1410, p. 11).

    •   Officer Llewellyn’s December 1, 2016 testimony before the Grand Jury, which

        this Court took judicial notice of after an in-court review of said transcript,

        AUSA Reilly asks Officer Llewellyn the following: “in your opinion, would

        that tend to corroborate the information that CW-B that CW-C had a




                                            30
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 31 of 33 PageID #:
                                     10230


       relationship with Grady and Dillon and that CW-C directed CW-B when and

       where to meet Grady to pay him the second installment of $10,000 of drug

       money?” See Llewellyn Transcript, p. 132 (Bates #MG/OD-02753). AUSA

       Reilly once again knowingly and recklessly presented information that he

       knew to be false to the Grand Jury, in that, CW-B never told the government

       that CW-C had a relationship with Dillon.

                                   CONCLUSION

       Although a grand jury is an accusatory body used by the government to

 obtain indictments against individuals they believe to have engaged in criminal

 wrongdoing, during which the government does not have a duty to present

 exculpatory evidence, the government does have the obligation to only present

 evidence that they know to be true. However, when the government presents false

 evidence to a grand jury, whether knowingly or recklessly, they undermine the

 integrity of the entire criminal justice system. This cannot be tolerated. An accused

 is generally defenseless during a grand jury investigation and individuals must

 have faith that if they were to be charges, such charges would be based on nothing

 less than truthful and accurate facts. When, instead, there are intentional

 misrepresentations, or there is a pattern of reckless misconduct, an irreparable

 violation of Due Process occurs, one which can only be cured by dismissing the

 indictment with prejudice. Here, it is readily apparent that there was a continuous

 pattern of not only reckless conduct but material misrepresentations being made in

 an effort to secure the charges against Mr. Grady and Mr. Dillon.




                                          31
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 32 of 33 PageID #:
                                     10231


       The crux of the allegations made against Mr. Grady and Mr. Dillon are based

 in a series of alleged meetings they allegedly had with CW-A and CW-B on January

 10th or 11th, 2016. The evidentiary hearing in this matter has solidified several

 facts that were known to the government at the times they presented false and

 misleading evidence to the grand jury including, but not limited to, wholly

 contradictory statement from CW-A and CW-B – the main cooperating witnesses

 against the defendants – and, historical cell phone data for Mr. Grady’s phone

 number – which were specifically requested and obtained by the multiple

 investigating agencies and the United States Attorney’s Office – that unequivocally

 showed that Mr. Grady could not have been at those meetings. The evidentiary

 hearing also proved that there was absolutely no communication between Mr.

 Dillon and CW-A and/or CW-B.

       As it has become abundantly clear, had the grand jury been apprised of the

 true facts, and not material misrepresentations, there would have been no probable

 cause found to return an indictment See Napue v. People of the State of Ill., 360 U.S.

 264, 270 (1959). Instead, the grand jury was presented evidence by the government

 which the government knew, or certainly should have known, was false and

 misleading. These misrepresentations continued throughout the affidavits

 submitted for various warrants and in subsequent filings in response to the

 defendants’ motions for dismissal of the indictment. Wherefore, for those reasons,

 and all other reasons articulated both in prior written submissions and during the

 in-court evidentiary hearings, Mr. Grady and Mr. Dillon respectfully request this




                                          32
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 33 of 33 PageID #:
                                     10232


 Honorable Court enter an order granting the instant motion and dismissing, with

 prejudice, the indictment in this case.


                                           Respectfully submitted,


                                            /s Blaire C. Dalton
                                           An Attorney for Oscar Dillon, III

                                            /s Quinn Michaelis
                                           Attorney for Michael Grady

                                            /s Vadim A. Glozman
                                           An Attorney for Oscar Dillon, III


 Blaire C. Dalton, #6305696IL
 DALTON LAW, LLC
 53 W. Jackson Blvd., Ste. 1550
 Chicago, Illinois 60604
 (847) 373-4750
 blairec.dalton@gmail.com

 Vadim A. Glozman, #6315389IL
 Vadim A. Glozman, Ltd.
 53 West Jackson Blvd., Suite 1410
 Chicago, Illinois 60604
 (312) 726-9015
 vglozman2@gmail.com

 Quinn A. Michaelis, #6293379
 150 North Michigan Avenue, Suite 800
 Chicago, IL 60601
 312-714-6920
 qmichaelis@yahoo.com




                                             33
